MR. JUSTICE DOYLE
specially concurring.
I concur in the decision but every prosecutor should remember that a trial de novo means literally, a trial anew or a retrial on an appeal of the case from the justice court.
The accused in every criminal trial is entitled as a matter of right to a fair and impartial trial.
The presumption of law that the defendant is innocent is a bulwark of strength to a defendant’s constitutional right of a fair trial.
If then, as here, the prosecutor in his opening statement destroys the presumption of legal innocence, he has in the same breath destroyed a basic legal presumption that surrounds a defendant until the jury, if ever, reaches its verdict.